UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1732


In Re:   DAVID A. ACEVEDO,

                Petitioner.




             On Petition for Writ of Error Coram Nobis.
                        (3:05-cr-00214-JRS-1)


Submitted:   October 28, 2015               Decided:   November 4, 2015


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David A. Acevedo, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David A. Acevedo petitions this court for a writ of error

coram nobis pursuant to 28 U.S.C. § 1651(a) (2012).                               In his

petition, Acevedo alleges that his convictions are invalid and

seeks an order from this court vacating his criminal judgment.

       A    writ    of    error   coram     nobis    can   be    used     to   vacate   a

conviction         when   there    is   a   fundamental         error   resulting       in

conviction, and no other means of relief is available.                                 See

United States v. Denedo, 556 U.S. 904, 911 (2009).                              But see

Carlisle v. United States, 517 U.S. 416, 429 (1996) (noting “it

is difficult to conceive of a situation in a federal criminal

case today where a writ of coram nobis would be necessary or

appropriate”) (citation and internal quotation marks omitted).

The remedy is also limited to petitioners who are no longer in

custody pursuant to their conviction.                 See Carlisle, 517 U.S. at

429.       “As a remedy of last resort, the writ of error coram nobis

is   granted       only   where    an   error   is    of   the     most    fundamental

character and there exists no other available remedy.”                            United

States v. Akinsade, 686 F.3d 248, 252 (4th Cir. 2012) (internal

quotation marks omitted).

       We    conclude     that    Acevedo    fails    to   establish       that   he    is

entitled to a writ of error coram nobis.                    Accordingly, although

we grant Acevedo leave to proceed in forma pauperis, we deny the

petition for a writ of error coram nobis.                   We dispense with oral

                                            2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                PETITION DENIED




                                  3